Citation Nr: 1752925	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  16-00 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for high cholesterol.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for prostate cancer.

4.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Army from December 1961 to November 1963, and from February 1964 to February 1967.

This appeal arises before the Board of Veterans' Appeals (Board) from a March 2012 rating decision in which the Department of Veteran Affairs (VA) Atlanta, Georgia, Regional Office (RO) denied entitlement to service connection for high cholesterol, hypertension, prostate cancer, and diabetes mellitus.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets this delay, the record reflects that further development is required with respect to the nature and etiology of the Veteran's high cholesterol, hypertension, diabetes, and prostate cancer disabilities.

The Veteran contends that his claimed disabilities are due to his period of service.  Specifically, the Veteran asserts that his high cholesterol, hypertension, diabetes, and prostate cancer disabilities are the result of his exposure to chemical weapons during service.

The Veteran states that he served in a Special Weapons Unit, during which time, he claims exposure to chemicals.  A February 1968 VA Request for Information indicates that the Veteran served active duty from December 1961 to November 1963 and from February 1964 to February 1967.  The Veteran's Certificate of Separation from his first active duty period ending in November 1963 has not been associated with the file.  Moreover, the record does not indicate that the Veteran's military personnel records have been associated with the file.  

VA's duty to assist under the VCAA includes helping claimants to obtain service records and other pertinent records, including private medical records.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The duty in obtaining records from a Federal department or agency will end only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  38 C.F.R. § 3.159(c)(2) (2017).  Here, having no documentation that such conclusion has been reached regarding the previously mentioned military personnel records, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Invite the Veteran to submit more information regarding his claimed chemical exposure, to include, if possible, specific time period of exposure.

2.  Undertake appropriate action to conduct additional search(es) for service personnel records of the Veteran not currently of record.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) as regards requesting records from Federal facilities.

All attempts to obtain these records should be documented in the claims file.  If the search for these records is negative, such should be documented in the claims file, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).

3.  Then, readjudicate the claims.  If the benefits sought remain denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




